Citation Nr: 1645309	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  13-33 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected lumbar strain with degenerative changes and impaired range of motion (hereinafter, "low back disorder").

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity associated with service-connected low back disorder.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity associated with service-connected low back disorder.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected low back disorder.

5.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1984 to January 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The Board acknowledges that the TDIU issue was not formally adjudicated below.  Nevertheless, the Board finds that this issue is properly before it for appellate consideration pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2016.  A transcript of that hearing is of record.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran was accorded a VA examination that evaluated his low back disorder in May 2010; as well as subsequent examinations in 2012 that included findings regarding the service-connected peripheral neuropathy of the lower extremities.  However, the Veteran has indicated, to include at his July 2016 hearing, that these disabilities have increased in severity since the most recent examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  

Further, the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  The pertinent sentence states that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Here, it does not appear the range of motion testing conducted on the May 2010 VA spine examination is in accord with this requirement.  As such, it appears the examination is inadequate to determine whether a rating in excess of 20 percent is warranted for the service-connected low back disorder.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In view of the foregoing, the Board finds that new examinations are required to evaluate the current nature and severity of the Veteran's service-connected low back disorder and associated peripheral neuropathy of the bilateral lower extremities.  

In regard to the claim of service connection for peripheral neuropathy of the bilateral upper extremities, the Veteran has essentially contended these disabilities are due to his service-connected low back disorder.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, Note (1) of the General Rating Formula for Diseases and Injuries of the Spine provides for a separate rating for associated neurologic impairment of a service-connected spine disorder.

The Veteran was accorded a VA examination in March 2012 to address his upper extremity claim and the examiner opined these disabilities were not secondary to his low back disorder.  In support of this opinion, the examiner noted that the findings of an October 2011 EMG study confirmed the clinical impression that the bilateral upper extremity condition was a moderate sensorimotor peripheral polyneuropathy consistent with the diagnosis of diabetes mellitus and the Veteran is not service connected for diabetes mellitus.  However, the examiner did not explicitly address the issue of secondary aggravation in accord with Allen.  Without such an opinion, this examination is not adequate for resolution of this case.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).  Thus, a new examination is necessary to adequately address the Veteran's claim of secondary service connection.  See Barr.

Regarding the TDIU claim, the Board notes that the resolution of the other appellate claims may affect the Veteran's entitlement to this benefit.  As such, the issues are inextricably intertwined, and the Board must defer adjudication of the TDIU claim until the development deemed necessary for the other claims has been completed.  Further, as new examinations are deemed necessary to evaluate the Veteran's service-connected low back disorder and associated peripheral neuropathy of the bilateral lower extremities, the Board finds the examinations should include findings as to the limitations these disabilities cause to his employability.

The Board also reiterates that the TDIU claim was not formally adjudicated below.  As such, it does not appear he has been provided adequate notification as to the elements necessary to substantiate this claim.  The Board also notes the Veteran has not completed, nor does it appear he was sent, a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  In pertinent part, a VA Form 21-8940 asks a veteran which service-connected disability or disabilities prevent him or her from securing or following a substantially gainful occupation, and the treatment he or she has received for the disability(ies).  The veteran is further asked to supply information about his or her employment, including dates when his or her disability(ies) affected full-time employment, the date the veteran last worked full-time, and the date the veteran became too disabled to work.  VA Form 21-8940 also requests information regarding the Veteran's employment, educational, and training history, to include all employers for the last five years, the hours worked per week, the time lost from illness, the circumstances under which the veteran left his or her last job, and whether the veteran has attempted to obtain employment since he or she became too disabled to work.  Such information can be critical to resolution of this case, particularly as the Veteran's testimony at his July 2016 hearing reflects that he is working but indicated it may not be substantially gainful employment.

In view of the foregoing, the Board finds that a remand is required to accord the Veteran adequate notification as to the TDIU claim, as well as to request he complete a VA Form 21-8940 or provide the information requested on this Form.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish TDIU due to service-connected disability.

2.  Request the Veteran to provide VA with a completed VA Form 21-8940, (Veteran's Application for Increased Compensation Based on Unemployability) or a comparable statement as to the information requested on this Form.

3.  Request the names and addresses of all medical care providers who have treated the Veteran for his low back disorder and peripheral neuropathy of the lower and upper extremities since May 2010.  Even if the Veteran does not respond determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service upper extremity symptomatology; as well as the nature, extent and severity of his low back and lower extremity symptoms and the impact of these and his other service-connected conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

5.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to evaluate the current severity of his service-connected low back disorder and associated peripheral neuropathy of the lower extremities; and to address the etiology of the peripheral neuropathy of the upper extremities.  The claims folder should be made available to the examiner(s) for review before the examination(s).

Regarding the low back disorder, it is imperative that the respective examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Further, in accord with the requirements of 38 C.F.R. § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  

The examiner should also comment on the limitations the Veteran's service-connected disabilities have upon his employability.

In regard to the upper extremity claim, the respective examiner should express an opinion as to whether it is at least as likely as not that any neurologic impairment thereof was incurred in or otherwise the result of the Veteran's active service.  If the examiner determines these disabilities are not directly related to service, then he or she should express an opinion as to whether it is at least as likely as not it is a manifestation of, or was otherwise caused or aggravated by, his service-connected low back disorder.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

6.  Then readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The decision should reflect consideration of entitlement to a TDIU.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

